Citation Nr: 0023369	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1998, for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that granted the veteran's claim for nonservice-
connected pension benefits and assigned an effective date of 
January 29, 1998.  This matter was previously before the 
Board in May 2000 at which time it was remanded to the RO for 
procedural development in accordance with due process 
requirements.

It should be noted that in a December 1998 statement the 
veteran withdrew his October 1998 request for a hearing 
before a Traveling Member of the Board.  Later, in January 
1999, the veteran requested to appear at a hearing at the RO 
before a local hearing officer.  The requested hearing took 
place in March 1999.


FINDINGS OF FACT

1.  A VA Form 21-526, Veteran's Application for Compensation 
or Pension, was received by the RO on January 29, 1998.

2.  In a June 1998 rating decision, the RO assigned a 
permanent and total disability evaluation for pension 
purposes, effective from January 29, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 
1998, for the grant of nonservice-connected pension benefits 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On January 29, 1998, the veteran filed an application (VA 
Form 21-526) for nonservice-connected pension benefits due to 
irritable bowel syndrome which he said began in 1988, and 
depression which he said began in 1991.

Also in January 1998 the RO received a record from the Social 
Security Administration (SSA) that was addressed to the 
veteran informing him that he was entitled to monthly 
disability benefits from SSA beginning in March 1994.  

In March 1998 the RO received private medical records that 
include a January 1995 record from Digestive Health 
Physicians.  This record reflects the veteran's continuing 
complaints of abdominal pain related to beef intolerance and 
contains a physician's statement that this illness had 
"Clearly taken a toll on [the veteran] with regard to his 
emotional well-being as he has been unable to work steadily.  
He is at a point now where he is totally disabled from the 
combination of his physical and emotional infirmities and, 
hopefully, these will be on the right track in the near 
future."

A December 1995 private medical record was also received by 
the RO in March 1998 containing the veteran's history of 
having undergone a partial gastrectomy in 1987 due to a 
globus tumor.  It notes that ever since the 1987 surgery the 
veteran has had dumping syndrome associated with frequent 
abdominal pain and frequent episodes of diarrhea.  It also 
notes that in 1993 the veteran was found to have 
cholecystitis and underwent a cholecystectomy through 
laparoscope.  It is noted that the veteran initially had some 
recovery following this procedure, but continued to have 
severe pain intermittently in the abdominal area as well as a 
really uncontrollable dumping syndrome.  It further notes 
that the veteran "ha[d] developed quite an emotional complex 
around [his gastrointestinal problems] to the point where 
actually he's had full blown panic attacks with 
tachycardia."  The record goes on to note that the veteran 
found his emotional stress to be absolutely debilitating and 
that he had not been able to successfully hold a job as a 
result.  It reflects an impression of dumping syndrome with 
chronic recurrent diarrhea, chronic costochondritis and 
atypical depression with anxiety and a history of panic 
attacks.  

Additional medical records received in March 1998 reflect 
diagnoses of atrial fibrillation and an assessment in 
November 1997 that the veteran was able to perform light 
duty.  Also in November 1997 is a medical notation that the 
veteran had chronic abdominal pain and chronic diarrhea 
unabated.  The RO also received pages 3 and 4 of a SSA 
document signed by an Administrative Law Judge requesting a 
finding that the veteran was disabled.  This document notes 
that supporting documentation had been included showing that 
the veteran had a severe mental impairment caused by a 
chronic incurable physical condition which met the criteria 
of the "Listing of Impairments".  

On file is an April 1998 gastrointestinal examination report 
showing that the veteran was 50 years old.  The report 
contains diagnoses of hypertension, irritable bowel syndrome, 
status post gastrectomy and history of depression.

At a VA psychiatric examination in April 1998, the veteran 
reported having no problems in service.  He said that in 1987 
he had a stomach operation at which time a portion of his 
stomach was removed because of a tumor.  He said that ever 
since this procedure he has had difficulty controlling his 
bowel movements and that these problems started affecting him 
and making him very depressed.  He said that he worked from 
1974 to 1976 at a VA medical facility and later worked as an 
individual contractor, a painter and at a pro-shop.  He said 
that he last worked in 1994.  The veteran said that after 
eating food he has to run to the bathroom and that he doesn't 
always make it, soiling his clothes.  He said that these 
situations make him very embarrassed, upset and depressed and 
that he has not been able to work as a result.  He was 
diagnosed as having mood disorder due to medical condition, 
surgery of the stomach, depressed features and status post 
stomach surgery.

In June 1998 the RO granted entitlement to nonservice-
connected pension for anxiety disorder and irritable colon 
syndrome, assigning an effective date of January 29, 1998.

A medical statement from Thomas Hughes, M.D., dated in July 
1998, shows that the veteran had been treated since June 1996 
for status post glomus tumor-dumping syndrome, chronic 
abdominal pain and atrial fibrillation.  It also notes that 
the veteran was receiving counseling at a VA facility for 
anxiety and typical depression and that he had been 
determined to be permanently disabled thru SSA.  Dr. Hughes 
said that the veteran was still under his care and that he 
supported the veteran's disability.  He said further that he 
had not released the veteran to return to work and that he 
did not expect a fundamental change in the veteran's 
condition.

In an August 1998 statement the veteran requested back pay 
stating that he would have applied for VA benefits at the 
same time he applied for SSA benefits had he been aware that 
he was entitled to such benefits.  

In October 1998 the RO received a decision from SSA dated in 
May 1996 informing the veteran that as of October 1, 1993, he 
was "disabled" within the meaning of the Social Security 
Act due to dumping syndrome and depression.

The record contains an October 1998 medical statement from 
James G. Corsanti, M.D., Ph.D., stating that he had been 
following the veteran since 1994 for a variety of abdominal 
complaints and that the veteran's symptoms were clearly 
disabling to him.

In the veteran's substantive appeal dated in October 1998, he 
requested that he be considered for retroactive pay stating 
that he should not be penalized for being unaware that VA 
benefits had been available to him.

At a RO hearing in March 1999, the veteran's representative 
relayed the veteran's contention of entitlement to 
nonservice-connected pension benefits back to March 1994 - 
the date that SSA awarded him benefits.  He asserted that the 
veteran's dumping syndrome was so incapacitating that it 
prevented him from filing a claim for non-service connected 
pension benefits in 1994.  The veteran testified that his 
symptoms had been worse in 1994 to the point that he did not 
like to leave the house.  He said that he had been 
hospitalized in 1994 and underwent a colonoscopy and 
endoscopic retrograde, cholangiole pancreatogram.  He said 
that after getting out of the hospital he was pretty much 
incapacitated for the first couple of months and that 
initially he did not deal with his dumping syndrome problem 
very well.  He said that as a veteran he should not be 
penalized for not knowing about VA law and entitlement 
benefits.  He also said that he filed a claim for SSA 
benefits in 1994.

II.  Legal Analysis

As an initial matter, the Board finds that the veteran's 
claim for an effective date earlier than January 29, 1998, 
for nonservice-connected pension benefits is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107 (West 1991).  All 
relevant facts have been properly developed and there is no 
further duty to assist him with this claim.  Id.  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b) (1999).

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999). 

For a claim received on or after October 1, 1984, generally 
the date of receipt of the claim for benefits will serve as 
the effective date for a permanent and total rating for 
pension purposes.  38 C.F.R. § 3.400(b)(i) (1999).  An 
exception to this general rule is if, within one year from 
the date on which the veteran first became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension may be effective from the date of receipt 
of claim or the date on which the veteran became permanently 
and totally disabled, whichever is to the advantage of the 
veteran.  38 U.S.C.A. § 5110(b)(3)(A); 38 C.F.R. 
§ 3.400(b)(ii); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  For the purposes of this 
subparagraph, the presumptive provisions of 38 C.F.R. 
§ 3.342(a) do not apply.  Id.

In addition, the provisions of 38 C.F.R. § 3.151(b) (1999) 
state that a pension award may not be effective prior to the 
date of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.

Any communication or action indicating an intent to apply for 
one or more VA benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (1999).

In the instant case, the veteran argues against the general 
rule that the effective date for his disability pension award 
is the date of receipt of his January 1998 claim for pension 
benefits by asserting that he was too incapacitated in 1994 
to file a VA pension benefits claim.  38 C.F.R. 
§ 3.400(b)(i)(ii).  In this regard, he said that his symptoms 
of dumping syndrome were worse in 1994 than they were at any 
time thereafter and that it was hard for him to leave the 
house.  He described his symptoms as including the need to 
use the bathroom within one half hour of eating every meal 
(no matter what the meal was) and of having diarrhea.  He 
also said that there had been times when he didn't make it to 
the bathroom in time.  

The evidence indicates that the veteran has been totally and 
permanently disabled since 1994 which is the year that he 
reportedly last worked.  His medical records show that he 
began seeking medical treatment for his gastrointestinal 
problems in 1994.  In this regard, a physician from Digestive 
Health Physicians said in October 1998 that he had been 
following the veteran since 1994 and that his symptoms "were 
clearly disabling to him".  He submitted another statement 
in January 1995 stating that the veteran was at that point 
totally disabled from a combination of his physical and 
emotional infirmities.  Also, a December 1995 private medical 
record notes that the veteran found his emotional stress just 
absolutely debilitating and had not been able to successfully 
hold a job as a result.  Furthermore, a SSA document shows 
that the veteran had been awarded disability benefits 
beginning in March 1994.

By determining that the veteran became permanently and 
totally disabled in 1994 due to his gastrointestinal and 
psychological disabilities, it cannot likewise be determined 
that he was too incapacitated for a period of 30 days or more 
in 1994 as to have been prevented from filing a claim for VA 
pension benefits.  This is evidently so when considering that 
the veteran was able to and did file a claim for SSA benefits 
in 1994.  There has been no explanation given nor evidence 
shown as to why the veteran was not too incapacitated to file 
for SSA benefits in 1994, but too incapacitated to file a 
claim for VA pension benefits.  

At a RO hearing in March 1999 the veteran's representative 
pointed out that the veteran underwent a computed tomography 
(CT) scan in March 1994 and various chest and abdominal X-
rays including a colonoscopy and endoscopic retrograde, 
cholangiole pancreatogram in April 1994.  He said that the 
veteran thus meets the criteria for extensive hospitalization 
and qualifies as having been sufficiently incapacitated in 
1994 to have filed a claim for VA pension benefits.  The 
Board does not agree that these diagnostic tests and 
procedures in 1994 constitute the "extensive 
hospitalization" requirement under 38 C.F.R. § 3.400 (b)(ii) 
as to have prevented the veteran from filing a claim for VA 
pension benefits.  Notwithstanding this determination, the 
veteran would still not be entitled to the exception under 
38 C.F.R. § 3.400(b)(ii) since he did not file a claim for 
retroactive benefits within one year of becoming permanently 
and totally disabled.

In sum, the Board finds that the veteran was not too 
incapacitated for a period of 30 days or longer in 1994 to 
file a claim for VA pension benefits, nor does the evidence 
show that he underwent extensive hospitalization at that time 
which would have prevented him from filing such a claim.  And 
even if he was so incapacitated, he did not file a claim for 
retroactive benefits within a year of becoming permanently 
and totally disabled.  Consequently, the provision of 
38 C.F.R. § 3.400(b)(ii) allowing for a more advantageous 
effective date for his pension award is not applicable.  
Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994); Wilson v. 
Brown, 5 Vet. App. 103, 107-108 (1993).

An alternative argument presented by the veteran is that when 
he filed for SSA benefits in 1994 he was not aware of his 
entitlement to VA pension benefits and that he should not be 
penalized for this.  He testified in March 1999 that it was 
not until a World War II veteran told him about the benefit 
that he applied, and that had he known about it sooner, he 
would have applied sooner.  While the veteran's contention in 
this regard has been duly noted, the Board has no authority 
to side-step the law or to change it.  Rather, it is the 
Board's duty and obligation to apply VA law to the facts of 
each individual case.  The pertinent fact in this case is 
that the veteran first filed a claim for VA pension benefits 
on January 29, 1998.  It follows that since the veteran does 
not meet the disability criteria outlined in 38 C.F.R. 
§ 3.400(b)(ii) for entitlement to a retroactive award, the 
general rule applies.  That is, the effective date of the 
veteran's award for pension benefits is the date of VA's 
receipt of the pension application - January 29, 1998.  
38 C.F.R. § 3.400(b)(i).

The preponderance of the evidence in this case is against the 
veteran's claim for an effective date earlier than January 
29, 1998, for the award of pension benefits.  As such, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The claim for an effective date earlier than January 29, 
1998, for the award of nonservice-connected pension benefits 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

